UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7984


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DOUGLAS EDWARD MORRIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. Irene C. Berger, District
Judge. (5:14-cr-00103-1)


Submitted:   March 29, 2016                 Decided:   April 1, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Douglas Edward Morris, Appellant Pro Se.    John Lanier File,
Assistant United States Attorney, Beckley, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Douglas Edward Morris appeals the district court’s order

denying a sentence reduction under 18 U.S.C. § 3582(c)(2) (2012).

We   have   reviewed   the     record    and   find    no     reversible   error.

Accordingly, we deny Morris’ motions for appointment of counsel

and affirm the district court’s judgment. United States v. Morris,

No. 5:14-cr-00103-1 (S.D.W. Va. Dec. 11, 2015).                We dispense with

oral   argument   because      the    facts    and    legal    contentions     are

adequately    presented   in    the     materials     before    this   court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                         2